21-30071-hcm Doc#7-1 Filed 02/05/21 Entered 02/05/21 15:30:38 Proposed Order Pg 1 of
                                        2




                       IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                   EL PASO DIVISION

   IN RE:                                        §
                                                 §
   THE GATEWAY VENTURES, LLC,                    §                  Case No. 21-30071
                                                 §
   Debtor.                                       §
                                                 §

         ORDER GRANTING MOTION OF WEYCER, KAPLAN, PULASKI &
         ZUBER, P.C., P.C. TO WITHDRAW AS COUNSEL FOR DEBTOR (RE:
         DOCKET NO. 7)

          On this day came on for consideration the Motion of Weycer, Kaplan, Pulaski & Zuber,
  P.C. to Withdraw as Counsel for Debtor (Docket No. 7) (the “Motion”) filed herein on February
  5, 2021 by Weycer, Kaplan, Pulaski & Zuber, P.C. The Court finds and concludes that the
  Motion contained the appropriate notices under the Bankruptcy Local Rules; according to the
  certificate of service attached to the Motion, the Motion was served upon the parties entitled to
  receive notice under the Bankruptcy Local Rules; no party in interest filed a response or
  objection to the Motion or any such response or objection is overruled by this Order; and that
  upon review of the record of this case and with respect to the Motion that cause exists to grant
  the relief requested therein.

  IT IS THEREFORE ORDERED THAT:

         1.     The Motion is granted as set forth herein.



  ORDER GRANTING MOTION OF WEYCER, KAPLAN, PULASKI & ZUBER, P.C., P.C. TO WITHDRAW AS
  COUNSEL FOR DEBTOR — Page 1                                               1914068.DOCX [2]
21-30071-hcm Doc#7-1 Filed 02/05/21 Entered 02/05/21 15:30:38 Proposed Order Pg 2 of
                                        2



        2.     All capitalized terms shall have the same meaning as ascribed to such terms in the
               Motion, unless otherwise defined herein.

        3.     Weycer, Kaplan, Pulaski & Zuber, P.C. is hereby withdrawn as counsel for The
               Gateway Ventures, LLC, the Debtor and Debtor in Possession in this case.

        4.     Weycer, Kaplan, Pulaski & Zuber, P.C. promptly shall serve this Order on all
               creditors and parties in interest for this case, including expedited service upon the
               Debtor.

        5.     THE GATEWAY VENTURES, LLC AND MICHAEL DIXSON ARE
               ADVISED THAT BECAUSE THE GATEWAY VENTURES, LLC IS A
               BUSINESS ENTITY, IT MUST BE REPRESENTED BY COUNSEL IN
               THIS COURT. THIS CASE IS SUBJECT TO DISMISSAL UNLESS THE
               GATEWAY VENTURES, LLC IS REPRESENTED BY A LICENSED
               ATTORNEY WHO IS ADMITTED TO PRACTICE BEFORE THIS
               COURT.

                                               ###
  Submitted by:
  Jeff Carruth (TX SBN: 24001846)
  WEYCER, KAPLAN, PULASKI & ZUBER, P.C.
  3030 Matlock Rd. Suite 201
  Arlington, Texas 76105
  Telephone: (713) 341-1158
  Fax: (866) 666-5322
  E-mail: jcarruth@wkpz.com

  PROPOSED ATTORNEYS FOR
  THE GATEWAY VENTURES, LLC




  ORDER GRANTING MOTION OF WEYCER, KAPLAN, PULASKI & ZUBER, P.C., P.C. TO WITHDRAW AS
  COUNSEL FOR DEBTOR — Page 2                                               1914068.DOCX [2]
